The Court of Appeals refused to apply the doctrine of error without injury in respect to the matters complained of herein. The general rule applicable is that this court will not review the Court of Appeals in applying the doctrine of error without injury in the absence of a full statement of the facts in the opinion of the Court of Appeals. Birmingham Southern Railway Co. v. Goodwyn, 202 Ala. 599, 81 So. 339.
For this reason the writ of certiorari is denied and the petition dismissed.
Writ denied and petition dismissed.
LIVINGSTON, SIMPSON and STAKELY, JJ., concur.